DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement submitted on 27 July 2021 was considered. The references that were struck through were not present to consider within the application file. References WO 2012004223 A1, WO 1982001542 A1, WO 2000035803 A1, WO 2000035774 A1, and WO 2000035773 A1   are present within the application file, but are not listed on the Information Dislcosure Statement. Additionally, EP 2178772 A1 and EP 1096873 A1 only contained the title sheet and not the patent itself. 

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0056], “ambient environment 19 (FIG. 5)” should be –ambient environment 19 (FIG. 4)--
 Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a vessel" in line 6 of the claim.  It is unclear where the vessel is located within or outside of the effervescent liquid dispenser or if the vessel is the same as the container. For purposes of examination, the limitation will be considered as any vessel or container receiving a pressurized gas. 
Claim 1 recites the limitation "a retention feature" in line 10 of the claim.  The limitation is not positively recited where it is unclear if it is required in the claim or just needs to be present within the effervescent liquid dispenser. For purposes of examination, the limitation will be considered as required. 
Claim 7 recites the limitation "a vessel" in line 4 of the claim.  It is unclear where the vessel is located within or outside of the effervescent liquid dispenser or if the vessel is the same as the container. For purposes of examination, the limitation will be considered as any vessel or container receiving a pressurized gas. 
Claim 7 recites the limitation "a retention feature" in line 11 of the claim.  The limitation is not positively recited where it is unclear if it is required in the claim or just needs to be present within the effervescent liquid dispenser. For purposes of examination, the limitation will be considered as required. 
Claim 21 recites the limitation "a vessel" in line 5 of the claim.  It is unclear where the vessel is located within or outside of the effervescent liquid dispenser or if the vessel is the same as the container. For purposes of examination, the limitation will be considered as any vessel or container receiving a pressurized gas. 
Claim 21 recites the limitation "a retention feature" in line 11 of the claim.  The limitation is not positively recited where it is unclear if it is required in the claim or just needs to be present within the effervescent liquid dispenser. For purposes of examination, the limitation will be considered as required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 6311875 B1) in view of Franz (US 3161327 A).
Regarding Claim 1:
Anderson discloses an effervescent liquid dispenser (10 and 12, Figure 1), comprising:
a container (12, Figure 4) containing a pressurized liquid (Column 5, Lines 55-62), the pressurized liquid becoming an effervescent liquid upon being dispensed from the container (Column 5, Lines 65-68 to Column 6, Lines 1-2); and 
a dispense valve (14, Figure 4) that is positionable in a first position for permitting pressurized gas to be received in a vessel, the dispense valve selectably movable between the first position and a second position (Column 1, Lines 52-57 and Column 5, Lines 55-61, the first position allows for gas to enter the container and the second position is when gas is not permitted), the dispense valve being secured to the container in the second position (Column 5, Lines 37-49); 
wherein the dispense valve (14, Figure 4) further comprises a cap (22, Figure 4) which is rotated about an axis to engage a retention feature (114, Figure 1) that prevents the cap from being removed from the dispenser (Column 4, Lines 53-63).
Anderson does not explicitly disclose:
The pressurized liquid becoming an effervescent liquid upon being dispensed from the container.
Franz teaches a siphon dispenser comprising:
The pressurized liquid becoming an effervescent liquid upon being dispensed (Column 5, Lines 71-75) from the container (1, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to include the pressurized liquid becoming an effervescent liquid upon being dispensed from the container as taught by Franz with the motivation to prevent the liquid within the container from becoming stale.

Regarding Claim 21:
Anderson discloses an effervescent liquid dispenser (10 and 12, Figure 1), comprising:
a container (12, Figure 4) containing a pressurized liquid (Column 5, Lines 55-62), the pressurized liquid becoming an effervescent liquid upon being dispensed from the container (Column 5, Lines 65-68 to Column 6, Lines 1-2); and 
a dispense valve (14, Figure 4) that is positionable in a first position for permitting pressurized gas to be received in a vessel, the dispense valve selectably movable between the first position and a second position (Column 1, Lines 52-57 and Column 5, Lines 55-61, the first position allows for gas to enter the container and the second position is when gas is not permitted), the dispense valve being secured to the container in the second position (Column 5, Lines 37-49); 
wherein the dispense valve (14, Figure 4) further comprises a cap (22, Figure 4) which is rotated about an axis to engage a retention feature (114, Figure 1) that prevents the cap from being removed from the dispenser (Column 4, Lines 53-63).
Anderson does not disclose:
The pressurized liquid becoming an effervescent liquid upon being dispensed from the container; and 
wherein the container complies with 27 C.F.R.  5.46 (2017) and conforms with 49 C.F.R. 173.306 (2017).
Franz teaches a siphon dispenser for a carbonated beverage comprising:
The pressurized liquid becoming an effervescent liquid upon being dispensed (Column 5, Lines 71-75) from the container (1, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to include the pressurized liquid becoming an effervescent liquid upon being dispensed from the container as taught by Franz with the motivation to prevent the liquid within the container from becoming stale.
Anderson and Franz are silent on the container complying with 27 C.F.R. 5.46 (2017) and conforms with 49 C.F.R. 173.306 (2017).
However, such statues are related to size and amount of the pressurized gas that can be present in the alcoholic dispensers and determining such parameters would be an obvious matter of design choice and would also be dependent on a type of dispenser the user desires. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified or constructed the liquid dispenser and the container of Ward and Franz such that its size, its material, the type and amount of pressurized gas and various other parameters comply with government statues and rules. Such design and configuration depends on a particular needs of a dispensing application and one of ordinary skill in the art would be able to figure these out via ordinary skill. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11111125 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed towards an effervescent liquid dispenser comprising a container, a pressurized liquid that becomes effervescent when dispensed from the container, a dispense valve being moveable between a first and second position, the first position for permitting pressurized gas to be received in a vessel, the dispense valve is secured to the container in the second position, and the dispense valve further comprises a cap which is rotated about an axis to engage a retention feature that prevents the cap from being removed from the dispenser. The current application is a broader claim scope than the U.S. Patent No. 11111125 B2.
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11111125 B2.
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11111125 B2.
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11111125 B2.
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11111125 B2.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11111125 B2.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11111125 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed towards an a container, an effervescent liquid, an effervescent liquid dispenser, a pressurized liquid that becomes effervescent when dispensed from the container, a dispense valve being moveable between a first and second position, the first position for permitting pressurized gas to be received in a vessel, the dispense valve is secured to the container in the second position, the liquid dispenser is permanently affixed, the container is non-refillable, and the dispense valve further comprises a cap which is rotated about an axis to engage a retention feature that prevents the cap from being removed from the dispenser. The current application is a broader claim scope than the U.S. Patent No. 11111125 B2.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11111125 B2.
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11111125 B2.
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11111125 B2.
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11111125 B2.
Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11111125 B2.
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11111125 B2.
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11111125 B2.
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11111125 B2.
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11111125 B2.
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11111125 B2.
Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11111125 B2.
Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11111125 B2.
Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11111125 B2.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11111125 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed towards an effervescent liquid dispenser for a carbonated beverage comprising a container, a pressurized liquid that becomes effervescent when dispensed from the container, a dispense valve being moveable between a first and second position, the first position for permitting pressurized gas to be received in a vessel, the dispense valve is secured to the container in the second position, the container complies with 27 C.F.R 5.46 (2017), the container conforms with 49 C.F.R. 173.306 (2017), and the dispense valve further comprises a cap which is rotated about an axis to engage a retention feature that prevents the cap from being removed from the dispenser. The current application is a broader claim scope than the U.S. Patent No. 11111125 B2.

Allowable Subject Matter
Claims 2-20 would potentially be allowable if the claims were amended to overcome the double patenting rejection as well as the 35 U.S.C. 112 (b) rejections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hagen (US 4694975 A) teaches a container for storing fluid under gas pressure comprising a container, a dispenser, a dispenser valve, and a spout. 
Bartoll (US 2830745 A) teaches a siphon head comprising a container, a dispenser, a dispenser valve, a tap, and a spout. 
Bargo (US 20070023458 A1) teaches a siphon head comprising a container, a dispenser, a dispenser valve, a tap, and a spout.
Vitantonio (US 8070023 B2) teaches a beverage dispensing assembly comprising a vessel, a dispenser, a dispenser valve, a spout, and a tap. 
Corrado (US 4982879 A) teaches a dispenser comprising a container, a vessel, a dispenser valve, a tap, and a spout.
Rege (US 9352949 B2) teaches a beverage dispenser comprising a container, a vessel, a dispenser valve, a tap, and a spout.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753